UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2015 PEPCO HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-31403 52-2297449 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 701 Ninth Street, N.W., Washington, DC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (202) 872-2000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. (a) The 2015 Annual Meeting of Stockholders of Pepco Holdings, Inc. was held on December16, 2015. (b) At the Annual Meeting, PHI’s stockholders elected 9 directors, each to serve a one-year term, and until such director’s successor is elected and qualified.The final voting results regarding this proposal were as follows: For Against Abstain Broker Non-Votes Paul M. Barbas Jack B. Dunn, IV H. Russell Frisby, Jr. Terence C. Golden Barbara J. Krumsiek Lawrence C. Nussdorf Patricia A. Oelrich Joseph M. Rigby Lester P. Silverman At the Annual Meeting, PHI’s stockholders approved, on an advisory (non-binding) basis, a resolution indicating their support for PHI’s executive compensation.The final voting results regarding this proposal were as follows: For Against Abstain Broker Non-Votes At the Annual Meeting, PHI’s stockholders ratified the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of PHI for 2015.The final voting results regarding this proposal were as follows: For Against Abstain Broker Non-Votes 0 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEPCO HOLDINGS, INC. (Registrant) Date: December16, 2015 /s/ JOSEPH M. RIGBY Name:Joseph M. Rigby Title:Chairman, President and Chief Executive Officer 3
